t c memo united_states tax_court linda evans and estate of robert c evans jr deceased linda evans executrix petitioners v commissioner of internal revenue respondent docket no filed date john e wright for petitioners steven b bass for respondent memorandum opinion laro judge petitioners petitioned the court to redetermine respondent's determinations with respect to their through federal income taxes respondent determined the following income_tax deficiencies additions thereto and penalties addition_to_tax penalty deficiency sec_6651 a sec dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number year after concessions by petitioners we must decide the following issues whether petitioners may deduct certain amounts reported as deductions on their through federal_income_tax returns we hold they may not whether petitioners failed to report dollar_figure of income from the sale of cattle in we hold they did whether ms evans is an innocent spouse under sec_6013 for any of the years we hold she is not section references are to the internal_revenue_code in effect for the subject years references to mr evans and ms evans are to robert c evans jr and linda evans respectively unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure petitioners have conceded the correctness of all of respondent's determinations but for the deductions and unreported income discussed herein although petitioners' concession does not mention explicitly the additions to tax and penalties determined by respondent we conclude that their concession extends to these items petitioners' counsel did not list these items as an issue when he set forth the triable issues in his opening statement at trial and petitioners did not present any evidence at trial aimed directly at disproving the applicability of these items nor did petitioners address these items on brief findings_of_fact some of the facts have been stipulated these stipulations and the exhibits submitted therewith are incorporated herein by this reference during the subject years mr evans and ms evans collectively the evanses were husband and wife mr evans died in and ms evans was named executrix of his estate when ms evans in her individual capacity and in her capacity as executrix of mr evans' estate petitioned the court she resided in carrizo springs texas ms evans graduated from high school in and she completed weeks of college after leaving college she worked as a bank teller she also worked in a dress shop that she started with her sister ms evans was a housewife during the subject years on date the evanses filed a through form_1040 u s individual_income_tax_return using the filing_status of married filing joint_return the returns reported that the evanses received income from oil_and_gas royalties of dollar_figure dollar_figure and dollar_figure during the respective years the evanses deposited all of these royalties into their joint checking account the joint account ms evans held the checkbook for the joint account and she used this account to pay the household expenditures the evanses' through form sec_1040 also reported that the evanses were entitled to deduct dollar_figure dollar_figure and dollar_figure from the respective years' income because the deducted amounts were reported as income on the returns of an estate in bankruptcy the estate on date mr evans had filed for protection under chapter of the bankruptcy code on date his case was converted to chapter of the bankruptcy code and his chapter proceeding continued throughout the subject years throughout the proceedings in the bankruptcy court mr evans was represented by experienced counsel and mr evans' position was that the royalty income as well as all of his assets belonged to him and not to the estate randolph n osherow mr osherow an experienced bankruptcy attorney was appointed trustee of the estate in or before and he remained as trustee throughout the subject years mr osherow disagreed with mr evans' position on the ownership of the royalties as well as the ownership of mr evans' other assets sometime in mr evans and mr osherow settled their disagreement with the former retaining most of his assets following the settlement mr osherow never attempted to recover any of the royalties that had been paid to mr evans mr osherow understood the settlement agreement to provide that the royalties belonged to mr evans the estate never received any of the royalties and mr osherow never reported the royalties as income on the federal_income_tax returns that he filed for the estate mr evans had a ranching business that he operated as a sole-proprietorship and ms evans knew about mr evans' involvement in this business in mr evans sold some of the business' cattle and he deposited the proceeds into the business' bank account the ranch account mr evans recorded this sale in the business' sales journal and he filed the sales receipt with the business' records neither he nor mr osherow reported this sale for federal_income_tax purposes ms evans signed the tax returns at issue without reviewing them all of these returns were prepared by an accountant and ms evans could have reviewed the returns before signing them ms evans was with mr evans when she signed the returns and she could have discussed the contents of the returns with him at or before the time that she signed them ms evans never questioned the contents of the returns and mr evans did not coerce her into signing them mr evans did not exercise undue influence over ms evans with respect to their financial affairs the evanses maintained records on their personal finances the records included journals ledgers bank statements receipts and canceled checks ms evans received the bank statements in the mail and when she did she would place the statements in a cabinet in the evanses' dining room all of the evanses' other records including records on mr evans' business were kept in an unlocked office on the second floor of their home ms evans knew where the records were kept and she had access to these records ms evans could have examined any of the evanses' financial records if and when she desired she chose not to review any of the evanses' financial records opinion petitioners must prove respondent's determinations wrong rule a 290_us_111 petitioners also must prove their entitlement to any deduction deductions are a matter of legislative grace and petitioners must keep sufficient records to substantiate any deduction that would otherwise be allowed by the code sec_6001 292_us_435 reported deductions respondent determined that petitioners' deductions of dollar_figure dollar_figure and dollar_figure for through respectively were improper because petitioners had failed to prove the evanses had not received the royalties the evanses were not the owners of the royalties and the royalties were reported by the estate as claimed petitioners argue that the royalties belonged to the estate petitioners assert that mr osherow loaned the royalty proceeds to mr evans and that mr evans later repaid these loans petitioners assert that mr osherow did not recognize that mr evans considered the royalties to belong to the estate we are unpersuaded by petitioners' arguments and assertions on this issue mr osherow testified credibly that he never loaned any money to the evanses and that mr evans considered the royalties to be his income based on this testimony we find that mr osherow never reported the royalties as income on the estate's tax returns we hold for respondent on this issue unreported income respondent determined that petitioners did not recognize income that they realized in when mr evans sold the cattle petitioners assert that the cattle were sold by mr evans' secured creditors and hence that the income was not petitioners' we are unpersuaded by petitioners' argument and assertion on this issue the record reveals that mr evans sold the cattle and deposited the proceeds into his personal bank account petitioners attempt to explain away this evidence by asking the court to find as a fact that mr evans sold the cattle as an petitioners misconstrue that through fiduciary income_tax returns that were prepared for the bankruptcy_estate of robert linda evans in asserting that mr osherow should have known before the settlement that the royalties belonged to the estate the settlement was reached in and all these returns were prepared on or after date the record does not indicate that these returns were ever filed with the commissioner when we view these returns in the light of petitioners' amended returns for the same years we conclude that the fiduciary and amended returns were merely an attempt by petitioners to have the royalty income taxed to the estate at a rate_of_tax that was lower than that imposed on their own income agent or trustee for a lender who held a lien on the cattle we decline to do so petitioners' proposed finding is unsupported by the record we hold for respondent on this issue innocent spouse ms evans argues that she is an innocent spouse under sec_6013 and hence that she is not liable for the subject deficiencies additions thereto or penalties ms evans asserts that she never reviewed the subject returns relying solely on the fact that the returns were prepared by an accountant ms evans asserts that even if she had reviewed the returns she would not have understood them without the assistance of a professional adviser we do not agree with ms evans that sec_6013 allows her to be relieved of liability for the deficiencies additions thereto or penalties which we determine herein in order to be innocent in any of the subject years ms evans must prove that she filed a joint federal_income_tax return with mr evans there was a substantial_understatement of tax attributable to grossly_erroneous_items of mr evans in signing the return she did not know and had no reason to know of the substantial_understatement and taking into account contrary to petitioners' claim on brief the credit memos in evidence do not show that the sale proceeds were used immediately upon deposit to reduce a payable owed by mr evans to one of his creditors the facts and circumstances of this case it would be inequitable to hold her liable for the deficiency attributable to the understatement sec_6013 112_f3d_1258 5th cir affg in part and revg in part tcmemo_1995_572 10_f3d_305 5th cir 93_tc_672 ms evans' failure to satisfy any one of these elements precludes innocent spouse relief reser v commissioner supra pincite united_states v shanbaum supra pincite estate of krock v commissioner supra pincite with respect to each of the subject years we agree with ms evans that she meets the first requirement for innocent spouse relief ie the filing of a joint_return we part company with her however when we turn to the other requirements with respect to the deduction issue in each of the subject years we are unable to find a substantial_understatement of tax a substantial_understatement would be present if the tax in dispute exceeded an amount based on ms evans' adjusted_gross_income for sec_6013 and we do not know ms evans' gross_income for although she asks the court in her reply brief to reopen the record to ms evans asks the court in her brief to consider this issue to be an unreported income issue we decline to do so petitioners did not fail to report the income from oil_and_gas royalties they included it on their form sec_1040 and they claimed a deduction with respect thereto allow her accountant to testify on his calculation of her adjusted_gross_income for we decline to do so ms evans has been represented by counsel throughout this proceeding and she could have called her accountant as a witness at trial for some reason which she has not articulated and which we decline to surmise she did not call her accountant as a witness her failure to establish her adjusted_gross_income prevents her from qualifying as an innocent spouse on the deduction issue sec_6013 see reser v commissioner supra pincite turning to the omitted income issue which applies to only we disagree with ms evans that she has met the third requirement ie an absence of actual and constructive notice of the substantial_understatement upon signing the return although she may not have had actual knowledge that the income was omitted because she did not review the return before it was filed she should have known of the omitted income a taxpayer should know about a substantial_understatement petitioners have also moved to reopen the record to admit an affidavit of ms evans' accountant for the purpose of establishing ms evans' adjusted_gross_income for we filed petitioners' motion days after we filed their reply brief respondent objected to petitioners' motion stating that petitioners were aware of this issue before trial and could have addressed it at trial respondent also objected to the admission of the affidavit as hearsay we shall deny petitioners' motion to include the affidavit in the record even if we were to exercise our discretion to reopen the record which we do not do we would not admit the affidavit into evidence the affidavit is hearsay fed r evid attributable to omitted income if upon signing his or her tax_return the taxpayer had reason to know about the income- producing transaction that produced the omitted income reser v commissioner supra pincite see also 509_f2d_162 5th cir 72_tc_1164 here the record establishes that a reasonably prudent taxpayer would have known about the omitted income although ms evans was involved in the family finances and knew about mr evans' ranching activity she took no steps to assure herself that petitioners' tax returns were filed properly she did not ask or even care to see the returns or the underlying records she was not concerned with and turned a blind eye to her tax obligations a reasonable person in her position would have at least asked about the accuracy of the income reported on the return this is especially true in the instant setting where ms evans could easily have discussed the contents of the returns with mr evans at or before the time that she signed them she was not coerced into signing the returns and mr evans did not exercise undue influence over her with respect to their financial affairs see 60_tc_300 we hold that ms evans is not an innocent spouse in any of the years in issue in reaching all of our holdings herein we have considered all arguments made by petitioners for contrary holdings and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
